DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being described by Khan (US 9858969). 
any one of the steps of the method in claim 1 (e.g. figures 2B, column 7, lines 53-62: “As shown in FIG. 2B, when a user taps the touchscreen record button 110 corresponds to the claimed method step “receive a video recording instruction of a user”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8,10-14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 9858969) and further in view of Kerr et al (US 2012/0081530). 
For claim 7, Khan teaches a video recording device, comprising: 
a processor configured to read and execute program in a memory (e.g. figure 1, column 7, lines 5-11, “smartphone, tablet, personal computer…” or column 12, lines 49-51, “processors” “memory”)to: 
receive a video recording instruction of a user (e.g. figures 2B, column 7, lines 53-62: “As shown in FIG. 2B, when a user taps the touchscreen record button 110, the 
generate a video stream that can be edited according to segments through capturing a photographing scene, wherein the segments of the video stream comprises a first segment and a second segment which are stored independently (e.g. column 3, lines 35-49, “…upon receiving an activation of record button at a first time, recording the first time as a start location, upon receiving an activation of a stop recording button, at a second time, marking the second time as a stop location…generate a video file from a subset of the temporary file storage arrangement, the video file beginning at a video frame associated with the start time point”, so one video file is generated when user the start and stop recording), the first segment is generated in response to the user triggering the video recording instruction for a first time and then triggering a pause recording instruction for a first time, and the second segment is generated in response to the user triggering the video recording instruction for a second time and then triggering the pause recording instruction for a second time (e.g. column 3, lines 57-64, “…user interface including one or more selectable video files, receive a selection of a first video file, receive a selection of a second video file, generate a merged video file that includes the selected first video file concatenated with the selected second video file”);

Khan does not further disclose display a video recording progress bar in response to capturing the photographing scene. Kerr et al teach display a video recording progress bar in response to capturing the photographing scene (paragraph 33: progress bar 47, figure 4). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kerr et al into the teaching of Khan to show the time used and time remaining (e.g. paragraph 32, Kerr et al) to improve convenience for user when recording a scene of video.
	Claim 1 is rejected for the same reasons as discussed in claim 7 above. 
	Claims 13 and 14 are rejected for the same reasons as discussed in claim 7 above, wherein figure 1, column 7, lines 5-11, “smartphone, tablet, personal computer…” or column 12, lines 49-51, “processors” “memory”. 
	For claims  2 and 8, Khan teaches recording a first position of a first video frame captured for the photographing scene in the video stream; receiving the pause recording instruction of the user; recording a second position of a second video frame captured for the photographing scene in the video stream; and generating a frame sequence segment according to the first position and the second position (e.g. column 3, lines 35-49, “…upon receiving an activation of record button at a first time, recording the first time as a start location, upon receiving an activation of a stop recording button, at a second time, marking the second time as a stop location…generate a video file from a subset of the temporary file storage arrangement, the video file beginning at a 
	For claims 4 and 10, Khan teaches uploading the video stream, that is edited according to the segment, to a server (e.g. column 5, lines 59-67, “…shared on social media…”). 
	For claims 5 and 11, Khan teaches receiving a video delete instruction of the user; determining a most recently generated target frame sequence segment in a currently generated video stream according to the video delete instruction; deleting the target frame sequence segment in the currently generated video stream, to obtain a target video stream; and uploading the target video stream to the server (e.g. column 5, lines 59-67, automatically delete temporary files). 
For claims 6 and 12, Khan teaches synthesize frame sequence segments contained in the target video stream (e.g. column 3, lines 57-64, “…generate a merged video file that includes the selected first video file concatenated with the selected second video file”); and upload synthesized target video stream to the server  (e.g. column 5, lines 59-67, “…shared on social media…”).
For claims 16 and 18, Khan teaches a quantity of the segments of the video stream is equal to times of triggering the video recording instruction or times of triggering the pause recording instruction  (e.g. column 3, lines 35-49, “…upon receiving an activation of record button at a first time, recording the first time as a start location, upon receiving an activation of a stop recording button, at a second time, marking the second time as a stop location…generate a video file from a subset of the temporary file storage arrangement, the video file beginning at a video frame associated with the start one video file is generated when user the start and stop recording. Figure 3D shows the number of video a user can record. User can record more videos by using the recording button). 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Khan, as applied to claims 1-2, 4-8,10-14, 16, 18 above, and further in view of Sako et al (US 2017/0112534). 
For claims 3 and 9, Khan does not further disclose adding a preset magic expression to each frame of data captured for the photographing scene; and generating the video stream that can be edited according to segments according to the each InventorsShicheng Zuo et al.Attorney Docket No. 11189-009US1 Serial No. 371 of PCT/CN2018/107299 FiledMarch 25, 2020Page4 of 7frame of data added with the preset magic expression. Sako et al teach  adding a preset magic expression to each frame of data captured for the photographing scene; and generating the video stream that can be edited according to segments according to the each InventorsShicheng Zuo et al.Attorney Docket No. 11189-009US1 Serial No. 371 of PCT/CN2018/107299 FiledMarch 25, 2020 Page4 of 7frame of data added with the preset magic expression (e.g. abstract, figure 5, replacing face region 32 with sticker images 34, paragraph 46: “the face replacement unit 18 replaces a face image with a natural face image of which at least one or a size, an orientation, a facial expression…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sako et al into the teaching of Khan to edit the video stream to edit the face images of the video stream to improve information processing device and storage medium that can protect privacy by converting a face image of a person without causing a feeling of discomfort (e.g. paragraph 7, Sako et al). 

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khan, as applied to claims 1-2, 4-8,10-14, 16, 18 above, and further in view of Phillips et al (US 10,686,898). 
For claims 17 and 19, Khan does not further disclose the video recording progress bar is displayed on a circumference of a button. Phillips et al teach the video recording progress bar is displayed on a circumference of a button (e.g. figure 7, column 10, lines 59-67, circular progress indicator 710). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Phillips et al into the teaching of Khan to utilize the circular progress indicator in the recording button of Khan to improve the functionality to display a user interface for audio and/or video recording and playback (e.g. column 10, lines 52-55). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484